UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8‑K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15( d ) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported ) June 29, 2011 MANITEX INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan 001-32401 42-1628978 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 9725 Industrial Drive, Bridgeview, Illinois (Address of Principal Executive Offices) (Zip Code) (708) 430-7500 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Manitex International, Inc. (the “Company”) is filing this Amendment No. 1 on Form 8-K/A to the Company’s Current Report on Form 8-K dated June 29, 2011, which was originally filed on
